Citation Nr: 0218248	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-23 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for right total hip 
replacement, currently evaluated as 70 percent disabling, 
from January 1, 2000.

2.  Entitlement to an initial rating in excess of 30 
percent for left total hip replacement, effective August 
30, 1999, through September 26, 2001.

3.  Entitlement to an increased rating for left total hip 
replacement, currently evaluated as 70 percent disabling, 
from September 27, 2001.

4.  Entitlement to an initial rating in excess of 40 
percent for right peroneal nerve palsy with right foot 
drop, status post right peroneal nerve release.

5.  Entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another 
person.




REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to 
October 1957.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Regional Office (RO) that, in pertinent part, granted 
service connection for left total hip replacement, and 
assigned a 30 percent evaluation, effective August 30, 
1999; granted service connection for right peroneal nerve 
palsy with right foot drop, status post right peroneal 
nerve release, evaluated as 40 percent disabling effective 
November 13, 1998, 100 percent disabling from June 17, 
1999 through July 31, 1999, under the provisions of 
38 C.F.R. § 4.30 (2002), and 40 percent disabling, 
effective August 1, 1999; assigned a 100 percent 
evaluation under 38 C.F.R. § 4.30 for right total hip 
replacement, effective November 11, 1998 through December 
31, 1999, with a 30 percent evaluation, effective January 
1, 2000; denied special monthly compensation based on the 
need for the regular aid and attendance of another person, 
and denied a total rating based on individual 
unemployability due to service-connected disability.

The veteran disagreed with the schedular evaluations 
assigned for his service-connected disabilities and with 
the denial of special monthly compensation based on the 
need for regular aid and attendance and a total rating 
based on individual unemployability due to service-
connected disability.  Subsequently, based on the 

receipt of additional evidence, the RO, by rating action 
dated in August 2001, assigned a 50 percent evaluation for 
the right total hip replacement, effective January 1, 
2000.  Following Department of Veterans Affairs (VA) 
examinations in May 2002, the RO, in a June 2002 rating 
decision, increased the evaluation assigned for the right 
total hip replacement to 70 percent, effective January 1, 
2000, and increased the rating assigned for the left total 
hip replacement to 70 percent, effective September 27, 
2001.  

As noted above, the veteran initially disagreed with the 
RO's decision to deny a total rating based on individual 
unemployability due to service-connected disability.  
Although a statement of the case was issued and the 
veteran submitted a substantive appeal with respect to 
this matter, the Board finds that this issue is moot.  In 
this regard, it is observed that, at all times during the 
course of the appeal, a 100 percent evaluation has been in 
effect for the veteran's service-connected disabilities.  
When a veteran is in receipt of a 100 percent schedular 
rating, he is not eligible for a total rating based on 
individual unemployability due to service-connected 
disability.  See Herlehy v. Principi, 15 Vet. App. 33 
(2001); Green v. West, 11 Vet. App. 472, 476 (1998); see 
also VAOPGCPREC 6-99.  Accordingly, this decision is 
limited to the issues noted on the cover page.


FINDINGS OF FACT

1.  The residuals of the veteran's right hip arthroplasty 
are manifested by pain and limitation of motion, and are 
not more than markedly severe.

2.  The veteran does not require the use of crutches.

3.  Prior to September 27, 2001, the residuals of the 
veteran's left hip replacement were manifested by 
limitation of motion and discomfort, productive of no more 
than moderately severe impairment.  

4.  From September 27, 2001, the residuals of the 
veteran's left hip arthroplasty, manifested by limitation 
of motion with pain, are no more than markedly severe.

5.  The veteran's right peroneal nerve palsy is manifested 
by right foot drop, and results in complete paralysis of 
the peroneal nerve.

6.  The veteran is not blind and is usually able to 
perform most activities of daily living, and to protect 
himself from the hazards incident to daily living.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for right total hip 
replacement is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5054 (2002).

2.  The criteria for a 50 percent evaluation for left 
total hip replacement for the period from August 30, 1999, 
through September 26, 2001 have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5054 (2002).

3.  From September 27, 2001, a rating in excess of 70 
percent for left total hip replacement is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2002).

4.  An initial rating in excess of 40 percent for right 
peroneal nerve palsy with right foot drop, status post 
right peroneal nerve release is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.124a, Diagnostic Code 8521 (2002).

5.  The criteria for entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person have not been met.  
38 U.S.C.A. § 1114 (West Supp. 2002); 38 C.F.R. §§ 3.350, 
3.351(c), 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced VA's duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the 
reasons and bases for the VA decisions.  A statement of 
the case, and supplemental statements of the case, 
apprised the veteran of the law applicable in adjudicating 
the appeal.  There is no indication that this 
correspondence was returned as undeliverable.  The 
supplemental statement of the case issued in June 2002 
informed the veteran of the VCAA, and set forth its 
provisions.  It also set forth the actions required by the 
veteran and the assistance the VA provides in the 
development of a case.  Further, the veteran was apprised 
of that evidence he needed to submit, and the VA's 
development activity.  The correspondence reflects that 
the veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the 
actions expected of him and those the VA would provide, 
have been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as post-service VA and private treatment records 
and reports of VA examinations.  The veteran has not 
indicated that there is any additional evidence that could 
be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The veteran was hospitalized in a private facility from 
May to June 1998 with a history of bilateral hip pain, 
worse on the left.  He had been taking medications on a 
regular basis for pain control.  A left total hip 
arthroplasty was performed.  

The veteran was again admitted to a private hospital in 
November 1998 for a right total hip replacement.  It was 
noted that he had tried a number of regimens for medical 
management of his arthritic pain and had been seen by a 
rheumatologist, but that he still had trouble performing 
daily activities secondary to hip pain.  An examination 
revealed that the veteran had limited motion in the right 
hip.  He had about a 10 degree flexion contracture, and 
the examiner could not rotate the hip.  He was fixed at 
about 10 degrees of external rotation.  A right total hip 
replacement was performed and it was indicted that it was 
uneventful.  The diagnosis was severe osteoarthritis of 
the right hip.

Clinical records from a private physician have been 
associated with the claims folder.  It was reported in 
December 1998 that the veteran's hips looked superb.  Full 
weight bearing, as tolerated, was allowed.  It was noted 
that the veteran had drop foot on the right, although he 
had a little anterior tibia function.  In February 1999, 
it was reported that the left hip became tender and sore 
when he walked about 1/2 mile a day and that there was 
tenderness over the trochanteric bursa.  The physician 
stated that the major problem was the peroneal nerve 
irritation on the right.  It was indicated that the 
veteran still had a lot of aching and related that if he 
pulled it up and down too much using his cane, he 
developed soreness.  An examination revealed that the 
veteran had a level pelvis.  His gait was a little 
antalgic, but that could be anticipated at three months 
(post-surgery).  With respect to the right foot, it was 
noted that the veteran had a little action of the anterior 
tibia and could invert and evert.  It was reported in 
April 1999 that the veteran continued to have peroneal 
nerve palsy on the right.  The examiner indicated that the 
veteran had a functioning posterior tibia, and that the 
peroneals were functioning and he had just a minimal hint 
of the anterior tibia functioning, but that he could not 
dorsiflex the foot.  The veteran indicated that if he 
overdid it, the hips became tender and sore.  Overall, 
however, his pain pattern was much better when compared to 
one year earlier.  

An electromyogram was conducted at a private facility in 
May 1999.  The findings were diagnostic of a severe right 
peroneal nerve palsy with no evidence of any re-
enervation.

In a statement dated in May 1999, a private physician 
related that the veteran developed severe pain on the 
second or third day following the right hip surgery on 
November 11, 1998.  It was indicated that, since then, he 
had a foot drop that had not resolved.  He did not 
describe any problems with his hip.  A motor examination 
revealed that hip flexion and extension, and knee flexion 
and extension were 5/5.  Ankle plantar flexion and 
dorsiflexion showed an almost 0/5.  Plantar flexion was 
5/5.  A sensory examination disclosed that vibration 
senses were impaired over the toes in the right big toe 
and the right little toe and in the tibial tuberosities 
bilaterally. There was tenderness in the right popliteal 
fossa and the right fibular head.  Gait and station showed 
a marked right foot drop.  The impression was severe right 
peroneal nerve palsy. 

Another private physician wrote in May 1999 that two or 
three days after the hip replacement surgery in November 
1998, the veteran experienced very severe pain in the 
anterior aspect of the left leg.  He reportedly called a 
nurse immediately, and the immobilization was removed.  
The symptoms returned quickly when the immobilization was 
added again.  It was then loosened and the pain improved.  
This was associated with a foot drop that was noted by a 
physical therapist the next morning.  The veteran later 
developed some chronic pain on the top of the foot, and 
this was treated with medication.  He had been given some 
cortisone injections to the right lateral malleolar region 
with relief of pain.  It was also noted that he was 
wearing an AFO splint.  On examination, it was noted that 
the veteran had a problem with the "left" peroneal nerve.  
He had some eversion, but no dorsiflexion.  Posterior 
tibial nerve function was good.  He had some diminished 
sensation over the dorsal aspect of the foot and ankle.  
There was no obvious Tinel's sign over the peroneal nerve 
at the fibular head.  A release of the peroneal nerve at 
the fibular head was recommended.  

In June 1999, a right peroneal nerve release and 
microneurolysis of the right peroneal nerve was performed 
at a private hospital.  

The veteran's claim for service connection for a left hip 
disability and for an increased rating for his right hip 
disability was received in August 1999.

A VA examination of the joints was conducted in January 
2000.  It was noted that the veteran did not have 
complaints of pain or tenderness of either hip, but that 
he continued to have right foot drop.  This was bothering 
him despite the fact that he was using a brace on the 
right foot.  He reportedly had repeated falls because he 
still had to work on his farm and with cattle.  The foot 
drop was limiting his daily activities.  It was noted that 
he was not on medication, but he continued to wear a brace 
on the right leg.  It was indicated that the brace was not 
helping that much when he was doing his daily activities.  
When he walked, he was still limping on the right side and 
he had to actively try to lift his foot from the ground, 
and this made his walking slow and unsteady.  

An examination of the hip showed a scar from the previous 
hip replacement.  There was no point tenderness, and a 
range of motion study of the hips showed that the veteran 
had flexion of 90 degrees, bilaterally, extension was to 
30 degrees, bilaterally, adduction was to 25 degrees, 
bilaterally, and abduction was to 25 degrees, bilaterally.  
External rotation was limited to 30 degrees on both sides, 
and internal rotation was limited to 10 degrees on both 
sides.  It was reported that the veteran was wearing a 
brace to hold his right foot up, and he had right foot 
drop.  X-ray studies of the hips revealed bilateral total 
hip arthroplasties without evidence of loosening or 
infection.  The diagnoses were degenerative joint disease 
of both hips, bilateral hip replacements and right foot 
drop secondary to severe peroneal nerve palsy.  

The veteran was again afforded an examination of the 
joints by the VA in November 2000.  The examiner noted 
that the claims folder was available for review.  It was 
indicated that the veteran continued to have severe right 
peroneal nerve injury and foot drop, and that the symptoms 
had not improved.  He continued to tolerate the discomfort 
in both hips, but it was the right hip that bothered him 
the most.  Warm soaks at the end of the day usually 
helped.  It was stated that flare-ups of the right hip 
were extremely bad with weather changes and cold, damp 
weather.  He related that walking was very difficult to do 
and that the foot would swell.  He reportedly had severe 
pain and cramps in the leg.  He stated that a heating pad 
helped, and that he slept in a recliner.  It was indicated 
that functional impairment occurred during flare-ups 
because he tried to be quite active.  It was noted that he 
was having a markedly difficult time performing his daily 
farming chores.  He maintained that he fell quite 
frequently and that the foot gave out constantly because 
of the foot drop.  He added that the hip was very painful 
and that he was being forced to curtail his farming 
activities because it was getting more difficult to do 
them.  It was noted that he used a cane on a daily basis 
and a brace constantly for the right lower leg, ankle and 
foot.  He claimed that the foot gave out more than one 
dozen times a day.  

An examination revealed that the veteran had difficulty 
ambulating and used a cane to assist the right hip.  He 
had right foot drop, but this was not as noticeable as he 
ambulated because he used a brace that went from the mid 
right lower leg to the foot.  This helped keep the foot 
from dropping.  Without it, he fell quite frequently, as 
the foot would give out and get caught on items, causing 
him to fall.  He walked somewhat slowly and with a limp.  
It was very difficult for the veteran to go through range 
of motion exercises concerning the right hip and he lost 
his balance.  He was able to flex the right hip from 0-85 
degrees, and he could not go any further.  Extension was 
from 0-20 degrees, abduction was from 0-35 degrees and 
adduction was from 0-20 degrees.  External rotation was 
from 0-45 degrees and internal rotation was from 0-20 
degrees.  This caused him to have a fair amount of hip 
discomfort and the veteran was losing his balance when he 
did so.  The pertinent diagnoses were status post 
bilateral hip arthroplasties, episodes of musculoskeletal 
strain in both hips, severe right peroneal nerve injury 
secondary to hip replacement, and foot drop on the right.  
The examiner commented that the veteran had a constant 
right foot drop and that this had not improved even after 
surgery to release the peroneal nerve injury.  He added 
that the veteran used a cane on a daily basis, but not 
crutches.  It was noted that the veteran would fall 
without the right leg brace.  The examiner also stated 
that there was a moderate amount of functional loss 
concerning the right hip and leg secondary to the peroneal 
nerve injury and deficit.  

In a statement dated in August 2001, a private physical 
therapist related that the veteran had undergone physical 
therapy in April 2001 to work on strengthening the 
pretibial muscle groups of the right lower extremity.  He 
had then been placed on a home program of exercises for 
stretching and attempts at strengthening.  He continued to 
have significant muscle atrophy in the right leg.  He had 
only trace activity in the pretibial muscle groups and 
functional foot drop continued.  It was noted that this 
required the use of an AFO for dorsiflexion assistance, 
without which, the veteran had increased risk for falls.  
It was also indicated that the veteran had a history of 
several falls associated with the foot drop on the right 
leg.

In August 2001, a private physician related that he had 
first treated the veteran in April 1999 and had been seen 
for follow-up in August 2001.  It was reported that the 
veteran was still an active farmer.  A motor examination 
showed that hip flexion extension was 5/5, knee flexion 
extension was 5/5, left ankle flexion, plantar flexion  
was 5/5.  Right ankle plantar flexion was 5/5, right 
eversion and dorsiflexors were about 0-1/5.  Wiggley 
movements of the extensor hallucis longus were noted.  
Atrophy was also reported.  Muscle bulk testing 15 
centimeters below the tibial tuberosity was 42 centimeters 
of the left and 36.5 centimeters on the right.  Vibration 
senses were impaired over the right big toe and the 
veteran was able to appreciate some vibratory senses over 
the third, fourth and fifth toes on the right.  Both 
patellae were about 0-1+, ankles were 1+ and plantars were 
bilaterally downgoing.  Romberg was absent.  Gait without 
the orthosis showed a severe right foot drop.  Tinel's 
sign was absent at the fibular head and peroneal nerves.  
The impression was severe persistent right foot drop 
secondary to peroneal compressive neuropathy at the 
fibula.  The examiner concluded that the veteran had 
reached maximum medical improvement with respect to the 
right foot since it was almost three years after the 
injury.  

VA outpatient treatment records dated from 2000 to 2002 
show that the veteran was seen in October 2000 and 
reported right hip pain.  It was noted that he walked with 
a brace on the right leg and with a limp.  He complained 
of pain in his hips and right foot in October 2001.  The 
pain was rated at 5-7 or 8 when the weather was cold and 
wet.  Later that month, he reported right hip popping and 
pain and weakness.  He stated he had no strength form the 
knee down.  In February 2002, he stated that he fell about 
one month earlier on the ice.  It was noted that he had 
drop foot from a hip replacement.

Another VA examination of the joints was conducted in May 
2002.  The veteran related that the right calf was always 
very painful at night.  He stated that he had pain in the 
hips, but they did not lock up.  He indicated that they 
gave way quite easily and that he fell about once a week.  
He was not receiving any treatment.  He maintained that if 
he sat in a tractor for four to five hours trying to do 
some farming, he would experience severe pain in the hips 
and right leg.  He used a cane to the right side and a 
brace to the right leg.  He appeared to have some 
recurrent subluxation because he said the right hip popped 
and felt as if it gave way quite easily.  He reportedly 
fell once a week and was very unsteady on his feet.  He 
noted that if he did not use a brace, his toe would get 
caught and he would fall  

An examination was quite limited because the veteran was 
very unsteady on his feet.  With respect to the right hip, 
the veteran was able to flex it from 0-70 degrees, 
extension was from 0-10 degrees; adduction was from 0-15 
degrees; abduction was  from 0-20 degrees; externally 
rotation was from 0-20 degrees; and internal rotation was 
from 0-10 degrees.  Flexion of the left hip was from 0-80 
degrees; extension was from 0-20 degrees; adduction was 
from 0-15 degrees; abduction was from 0-25 degrees; 
external rotation was from 0-20 degrees; and internal 
rotation was from 0-10 degrees.  All these motions were 
very difficult to do, and the veteran lost his balance 
each time.  He could not perform any additional range of 
motion exercises in the hips because of loss of balance.  
The pertinent diagnoses were bilateral hip arthroplasties 
and right peroneal nerve palsy with right foot drop.

The veteran was afforded a general medical examination by 
the VA in May 2002.  The claims folder was reviewed in 
conjunction with the examination.  An examination 
disclosed that the veteran was very unsteady on his feet 
and walked with a marked limp.  He used a cane to help him 
with the right side because of the peroneal nerve palsy 
and he used a brace over the lower leg and foot on the 
right side.  It was reported that he had difficulty moving 
both lower extremities.  The pertinent diagnoses were 
bilateral hip arthroplasties, bursitis in both hips and 
right foot drop.  

A VA examination of the feet was conducted in May 2002.  
It was noted that the veteran had no movement in the right 
foot since the surgery.  He related that the area from 
below the knee down to the tips of the toes was numb.  He 
complained of right calf tenderness quite frequently when 
he was on his feet.  Standing and walking were reportedly 
difficult for him to do.  On examination, a right foot 
drop was present and the veteran could not dorsiflex it or 
plantarflex it at all.  The diagnosis was right foot drop 
secondary to peroneal nerve palsy.  


Analysis 

	I.  Increased ratings

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the regulations do not give past medical 
reports precedence over current findings, the Board is to 
consider the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating 
assigned when service connection was granted for left hip 
and right foot disabilities, the Board must evaluate the 
relevant evidence since the effective dates of the awards; 
it may assign separate ratings for separate periods of 
time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent evaluation may be assigned for hip 
replacement (prosthesis) with prosthetic replacement of 
the head of the femur or of the acetabulum for 1 year 
following implantation of prosthesis.  A 90 percent 
evaluation may be assigned following implantation of 
prosthesis, with painful motion or weakness such as to 
require the use of crutches.  A 70 percent evaluation is 
assignable for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  
With moderately severe residuals of weakness, pain or 
limitation of motion, a 50 percent evaluation may be 
assigned.  A minimum rating of 30 percent is assignable.  
Diagnostic Code 5054.

A 40 percent evaluation may be assigned for complete 
paralysis of the external popliteal nerve (common 
peroneal) as manifested by foot drop, and slight droop of 
first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  
Diagnostic Code 8521.

As noted above, in order to assign an increased rating for 
the veteran's service-connected right hip disability, the 
record must show sufficient painful motion and weakness as 
to require the use of crutches.  The evidence in this case 
is clear that, while the veteran consistently acknowledges 
that he uses a cane for ambulation, there is no evidence 
suggesting that he has had to use crutches.  In this 
regard, the Board observes that the veteran was using a 
cane when seen by a private physician in early 1999, and 
was still using a cane at the time of the most recent VA 
examinations conducted in May 2002.  The Board concludes, 
therefore, that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his right hip disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
right total hip replacement.

Service connection for a total hip replacement on the left 
was granted by the RO in the March 2000 rating decision.  
A 30 percent evaluation was assigned, effective August 30, 
1999.  Subsequently, the RO assigned a 70 percent rating, 
effective September 27, 2001.  The veteran asserts that 
higher ratings are appropriate.  

The Board notes that when he was examined by the VA in 
January 2000, the veteran did not express complaints 
concerning his left hip.  It is significant to point out, 
however, that limitation of motion of the left hip was 
demonstrated.  The November 2000 VA examination documented 
that he reported discomfort in the left hip.  In light of 
these findings, the Board concludes that the preponderance 
of the evidence supports a 50 percent evaluation for the 
veteran's left total hip replacement, effective August 30, 
1999.  However, a higher evaluation is not in order 
inasmuch as the residuals were not shown to be more than 
moderately severe prior to September 27, 2001.  Indeed, in 
August 2001, a private physician reported the veteran was 
still an active farmer.

With respect to the claim that a rating in excess of 70 
percent is currently warranted for the left hip, the Board 
observes that the veteran is able to ambulate with a cane, 
and does not require crutches.  Since the residuals are 
not more than markedly severe, a higher rating is not 
appropriate.  Thus, the Board concludes that the weight of 
the evidence is against the claim for a current evaluation 
in excess of 70 percent for left total hip arthroplasty.  

Finally, the veteran argues that an increased rating 
should be assigned for right peroneal nerve palsy with 
foot drop.  In this regard, the Board notes that the 40 
percent evaluation now assigned represents the maximum 
schedular evaluation for this disability.  

The evidence does not show that the veteran's service-
connected disabilities, including the right peroneal palsy 
with foot drop, present such an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. 3.321(b)(1).  In this regard, the Board notes 
that the veteran is apparently still able to perform some 
of his farming duties.  Thus, the evidence fails to show 
that his service-connected disabilities have produced 
marked interference with employment.  The record does not 
demonstrate that he has required any recent 
hospitalization for any of his service-connected 
disabilities.  Accordingly, an extraschedular evaluation 
is not warranted.  

	

II.  Regular aid and attendance 

Special monthly compensation is payable under 38 U.S.C. 
§ 1114(l) including if the veteran, as a result of 
service-connected disability, is so helpless as to be in 
need of regular aid and attendance.  See 38 C.F.R. 
§ 3.350(b) and (b)(3).

The veteran, spouse, surviving spouse or parent will be 
considered in need of regular aid and attendance if he or 
she:  (1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) Is a patient in a nursing home because of 
mental or physical incapacity; or (3) Establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in 
determining the need for regular aid and attendance:  
inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean 
and presentable, frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 
inability of claimant to feed himself (herself) through 
loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be a proper basis for 
the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily 
taken to bed or that a physician has prescribed rest in 
bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable 
rating may be made.  The particular personal functions 
which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be 
in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  They must 
be based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352.

The veteran asserts that he is entitled to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In this regard, however, 
the Board notes that there is no evidence in the record to 
support this allegation.  His service-connected 
disabilities are all orthopedic in nature, he is not 
blind, nor is he in a nursing home due to physical or 
mental incapacity.  Moreover, the clinical evidence fails 
to establish that the veteran is unable to attend to the 
wants of nature, dress himself or feed himself.  The Board 
concludes the veteran's demonstrated ability to perform 
most tasks of the activities of daily living or self-care 
are of greater probative value than his allegations 
regarding the severity of his disabilities.  Therefore, 
the Board finds that there is no basis for a determination 
that the veteran requires the regular aid and attendance 
of another person.  The preponderance of the evidence is 
against the claim.



ORDER

An increased rating for right total hip replacement is 
denied.

A rating of 50 percent for left total hip replacement, 
effective August 30, 1999, through September 26, 2001, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.

A rating in excess of 70 percent for left total hip 
replacement from September 27, 2001 is denied.

An initial rating in excess of 40 percent for right 
peroneal nerve palsy with right foot drop, status post 
right peroneal nerve release, is denied.

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

